DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,997,721 issued to Hopfeld.
Regarding Claim 1, Hopfeld teaches in Figures 1-25 and respective portions of the specification of a mobile elevating work platform (32) comprising: 
a chassis (30); 
a pair of fixed wheels (56) secured to the chassis (30); 
a pair of caster wheels (55) secured to the chassis (30); 
a driving and steering wheel (51) secured to the chassis (30); 
a control implement (50; and switches E150, E36, E32 shown in Figure 6) coupled with the driving and steering wheel (51), the control implement (50) being configured to adjust a steering position of the driving and steering wheel (51); and 
 a drive motor (hydraulic motor HM) operable to drive the driving and steering wheel (51).
Regarding Claim 2, Hopfeld teaches of the driving and steering wheel (51) is secured to the chassis (30) between the pair of caster wheels (55); (the wheel 51 is located between caster wheels (55) in the widthwise vehicle direction).
Regarding Claim 3, Hopfeld teaches of the control implement (50) is coupled with the drive motor (HM) and includes a drive switch (E10; Figure 6) that is configured to activate the drive motor (HM).
Regarding Claim 8, Hopfeld teaches of the chassis (30) comprises a pair of fixed rear wheel wells, a pair of caster wheel wells, a driving and steering wheel well—see Figure 1 which shows the housing 10 covers the wheels and serves as a wheel well, and mast supports (35).
Regarding Claim 9, Hopfeld teaches of a mast secured to the chassis and displaceable between a lowered position (Figure 1) and a raised position (Figure 2)), and a work platform (32) coupled and displaceable with the mast.
Allowable Subject Matter
Claims 4-7 and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claim 4, a driving wheel suspension secured between the driving and steering wheel (51) and the chassis; in re claim 7, the driving and steering wheel is connected to a wheel gear that is rotatable relative to the chassis, and wherein the control implement is coupled with a steering motor that drives a steering gear engaging the wheel gear; in re claim 10 and 12 a plurality of ; in re claims 11 and 14 a handle coupled with the housing and maneuverable between an initial position and an adjusted position; a lock bar cooperable with the handle and displaceable between a lock position and an unlock position, wherein the handle is maneuverable between the initial position and the adjusted position when the lock bar is in the unlock position; and a back plate coupled with the housing and cooperable with the handle and the lock bar, wherein the lock bar is positioned between the handle and the back plate, and wherein the back plate comprises locking tabs engaging the handle when the lock bar is in the lock position, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618